PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of an order denying his motion, filed pursuant to Florida Rule *662of Criminal Procedure 3.850, seeking post-conviction relief. In his motion, appellant raised a number of grounds. We affirm the trial court’s denial as to all of the grounds, save one, without discussion. However, as to the remaining ground, we are constrained to reverse.
In his motion, appellant asserted that his trial counsel had been ineffective because, although aware at the time appellant entered pleas of guilty to second-degree murder and armed robbery that appellant had a history of mental illness and was being treated with Thorazine, Elavill and Sinequan while incarcerated awaiting trial, trial counsel did not advise the trial court of those circumstances. Appellant asserted, further, that, as a result of his mental illness and the drugs with which he was being treated, he was confused and unable to comprehend what was taking place, rendering his pleas involuntary. The portions of the record attached to the trial court’s order do not establish conclusively that appellant is entitled to no relief on the basis of these assertions. Accordingly, we reverse as to these assertions only, and remand to the trial court with directions that it either hold an evidentiary hearing, or attach to its order denying relief without a hearing portions of the record which establish conclusively that appellant is entitled to no relief.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ALLEN, WEBSTER and MICKLE, JJ., concur.